Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on June 2, 2022.
As directed by the amendment: Claims 1 and 13 were amended. Claims 1-6, 8-17, and 19 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 7-9 recite “determining, without considering the pressure value, whether the user is in a walking state in response to the acceleration information indicating that a magnitude of acceleration is greater than an acceleration threshold” which is new matter. “Any negative limitation or exclusionary proviso must have basis in the original disclosure … [and] the mere absence of a positive recitation is not basis for an exclusion” (MPEP 2173.05(i)). Steps 722 and 724 in Fig. 7 of Applicant’s disclosure do not specify that no pressure values are considered. 
Claim 13, lines 8-10 recite “determine, without considering the pressure value, whether the user is in a walking state in response to the acceleration information indicating that a magnitude of acceleration is greater than an acceleration threshold” which is new matter. “Any negative limitation or exclusionary proviso must have basis in the original disclosure … [and] the mere absence of a positive recitation is not basis for an exclusion” (MPEP 2173.05(i)). Steps 722 and 724 in Fig. 7 of Applicant’s disclosure do not specify that no pressure values are considered. 
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8, 10, 12-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (2016/0206499) in view of Tong et al. (2016/0331560) and Tomlinson et al. (2012/0259255).
Regarding claim 1, Shim discloses a walking assistance method (Fig. 12) performed by a walking assistance device (walking assistance apparatus 550 and additional device 510, Fig. 5), the method comprising: receiving (receive pressure data 1210, Fig. 12), from at least one pressure sensor (pressure sensors 511, Fig. 5; analogous to the pressure sensors 231, 232, Fig. 2B; or 841-844, Fig. 8B), a pressure value indicating an amount of pressure applied to a sole (see lines 1-6 of [0100]) of a user; receiving, from an acceleration sensor (sensor 522, which may be an inertial measurement unit (IMU) sensor 130 that measures acceleration information, see the first sentence of [0105] and see all of [0061]), acceleration information associated with a movement of the user (X-axis, Y-axis, and Z-axis accelerations are sensed, including motion of the hip joint, see all of [0061] and lines 6-9 of [0082]); determining whether the user is in a walking state based on the acceleration information (motion of the user walking in X-axis, Y-axis, and Z-axis, is determined from acceleration data, as well as a landing point of a foot that is detected based on acceleration measurements by the IMU sensor 130, see all of [0061]. If the user is moving, as sensed by acceleration data, this is a walking state); analyzing whether a gait phase of the user is in a swing phase based on the pressure value (estimate gait motion of user based on pressure data, 1220, Fig. 12; the pressure value is considered during swing phase as seen in Figs. 6-7; see also [0111]-[0114]); determining an assist torque corresponding to the gait phase (control drive of walking assistance apparatus based on gait motion 1240, Fig. 12; see also the assist force control signals 661, 662, 761, 762, Figs. 6-7); and controlling a driver (driver 554, Fig. 5) to output the assist torque (see lines 1-4 of [0164]). 
Shim is silent regarding the acceleration information indicating that a magnitude of acceleration is greater than an acceleration threshold, determining the walking state without considering the pressure value, and the pressure value is only considered in analyzing the gait phase of the user in response to determining that the user is in the walking state based on the magnitude of acceleration being greater than the acceleration threshold. 
 Tong teaches a related walking assistance device (Fig. 1) that includes an acceleration sensor to detect acceleration information (motion sensors such as 34, Fig. 1, which may include an accelerometer, see the first two sentences of [0041]). The device determines that the user is in a walking state (see lines 1-4 of [0044]) in response to a magnitude of acceleration being greater than an acceleration threshold (see lines 10-13 of [0045] and see “Acceleration > Threshold?” in Fig. 10), and the device determines the user is in a stand state (starting position, see Fig. 10) in response to the acceleration value being less than or equal to the acceleration threshold (see Fig. 10, if the acceleration is not greater than the threshold, then this is an indication the user is in a starting position, which is a state where the user is standing and not accelerating sufficiently to be considered in a walking state).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the acceleration information in the Shim method to be compared to a threshold value as taught by Tong in order to determine whether a user is in a walking state or merely standing. This would help the device determine when to provide assistance, during the walking state.
The modified Shim/Tong method thus has an acceleration sensor (acceleration/IMU sensors of Shim as modified by acceleration sensor 34, Fig. 1 of Tong) configured to determine whether the user is in a walking state (such as the intention for each new gait cycle, and thus when a new swing phase is triggered, see lines 1-4 of [0044] and lines 10-13 of [0045] of Tong), and the modified method determines a gait phase of the user based on pressure value (estimate gait motion of user based on pressure data, 1220, Fig. 12; see also [0111]-[0114] of Shim). The modified method does not specifically state determining the walking state without considering the pressure value and the pressure value is only considered in analyzing the gait phase of the user in response to determining that the user is in the walking state based on the magnitude of acceleration being greater than the acceleration threshold.
Tomlinson teaches a related gait assistance device (Fig. 1; see the first sentence of [0011]) with a wearable sensing unit (sensing module 44, Fig. 3, includes an accelerometer to measure acceleration/deceleration, see the first sentence of [0034]). Tomlinson discloses a standby mode to avoid unnecessarily using power when the patient is not walking (“using power is unnecessarily is preferably avoided …when the patient is not walking, it is desirable that the device 10 is turned into the OFF state … low power mode, wherein some or all of the sensors are powered off” see lines 1-14 of [0067]). In standby mode, Tomlinson uses the acceleration sensors that remain on to determine when conditions for the standby state are no longer present and thus full power should resume (see lines 14-19 of [0067]). This determination of when the standby state is no longer present (i.e., when the patient has started walking) is based on comparing a measured acceleration to a threshold acceleration, such as from a foot impact (see lines 20-27 of [0067]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Shim/Tong to enter a standby mode in which only the acceleration sensors that are responsible for detecting a foot impact are turned on until it is determined that the patient is no longer stationary, as generally taught by Tomlinson because this will avoid unnecessarily using power when the patient is not walking (see lines 1-14 of [0067] of Tomlinson). When making this modification, one of ordinary skill in the exoskeleton and walking assistance art would recognize that the Shim/Tong/Tomlinson pressure sensors would desirably be turned off during the standby mode because the Shim/Tong/Tomlinson device is able to detect when the patient starts walking just based on comparing acceleration to a threshold (see lines 20-27 of [0067] of Tomlinson, and see similarly, Fig. 10 of Tong which shows that if the acceleration is not greater than the threshold, then this is an indication the user is in a starting position as opposed to a walking state). Thus, in the modified device, the pressure sensors are turned off due to the standby mode until the acceleration sensors determine the user is in a walking state and as such, the determination of the walking state is made without considering the pressure value.
Regarding claim 2, the modified Shim/Tong/Tomlinson method discloses wherein the determining the gait phase comprises: determining whether a foot of the user is in contact with a ground (see “heel landing” see 622, 623, Fig. 6; 721, 722, Fig. 7; and the first sentence of [0123] of Shim) based on the pressure value (see the last sentence of [0123], and see 1240, Fig. 12 of Shim); and determining the gait phase based on whether the foot of the user is in contact with the ground (1220, Fig. 12; see also the first sentence of [0123], the first sentence of [0124], and see para. [0111]-[0114] of Shim). 
Regarding claim 5, the modified Shim/Tong/Tomlinson method discloses wherein the determining whether the foot of the user is in contact with the ground comprises: receiving, from the at least one pressure sensor (such as pressure sensors 231, 232, Fig. 2B, or 841-844, Fig. 8B of Shim), a first pressure value (such as the pressure value associated with line 631 at a time such as 623, Fig. 6 of Shim) indicating the amount of pressure applied to the sole of the user (see lines 4-6 of [0118] of Shim) at a first time (at time 623, Fig. 6 of Shim); receiving, from the at least one pressure sensor (231, 232, Fig. 2B; 841-844, Fig. 8B of Shim), a second pressure value (such as the pressure value associated with line 632 at a time such as 622, Fig. 6 of Shim) indicating the amount of pressure applied to the sole of the user (see lines 6-8 of [0118] of Shim) at a second time (at time 622, Fig. 6 of Shim), the second time being different from the first time (time 622 is different than time 623, see Fig. 6); and determining whether the foot of the user is in contact with the ground based on the first pressure value and the second pressure value (see the first sentence of [0123] and [0124] and Fig. 6 of Shim. The first pressure value and second pressure value are used to determine the “heel landing” time). 
Regarding claim 6, the modified Shim/Tong/Tomlinson method discloses wherein the determining whether the foot of the user is in contact with the ground further comprises: receiving, from a first pressure sensor (such as pressure sensor 231, Fig. 2B, or 841, 843, Fig. 8B of Shim) of the at least one pressure sensor, the first pressure value (the first pressure value associated with line 631 is from a front pressure sensor, see lines 4-6 of [0118] of Shim); receiving, from a second pressure sensor (such as pressure sensor 232, Fig. 2B, or 842, 844, Fig. 8B of Shim) of the at least one pressure sensor, the second pressure value (the second pressure value associated with line 632 is from a rear pressure sensor, see lines 6-8 of [0118] of Shim), the first pressure sensor and the second pressure sensor being provided at different locations of the foot of the user (front and rear portions, see 231, 232, Fig. 2B; 841-844, Fig. 8B of Shim); and determining whether the foot of the user is in contact with the ground based on the first pressure value and the second pressure value (see the first sentence of [0123] and the first sentence of [0124] and Fig. 6 of Shim. The first pressure value and second pressure value are used to determine the “heel landing” time). 
Regarding claim 8, the modified Shim/Tong/Tomlinson method discloses wherein the determining whether the user is in the walking state comprises determining the magnitude of acceleration of the user based on the acceleration information (see lines 10-13 of [0045] and see “Acceleration > Threshold?” in Fig. 10 of Tong. A magnitude is determined because it is compared to a threshold value); determining that the user is in the walking state in response to the magnitude of acceleration being greater than the acceleration threshold (see lines 10-13 of [0045] and see “Acceleration > Threshold?” in Fig. 10 of Tong); and determining that the user is in a stand state (starting position, see Fig. 10 of Tong) in response to the acceleration value being less than or equal to the acceleration threshold (see Fig. 10 of Tong, if the acceleration is not greater than the threshold, then this is an indication the user is in a starting position, which is a state where the user is standing and not accelerating sufficiently to be considered in a walking state. See also lines 20-27 of [0067] of Tomlinson, if the acceleration magnitude(s) in the modified device do not reach certain thresholds, then it is determined the patient is stationary as opposed to in a walking state).
The modified Shim/Tong/Tomlinson method does not specifically state that the magnitude of acceleration is calculated.
However, calculating an acceleration magnitude from acceleration data is well known and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the acceleration information of Shim/Tong/Tomlinson to include a calculation of a magnitude of acceleration, since it has been held that where the general conditions of a claim are disclosed in the prior art (using acceleration information to compare to an acceleration threshold), discovering the optimum or workable ranges (comparing a calculated magnitude of the acceleration) involves only routine skill in the art.  MPEP 2144.05.
Regarding claim 10, the modified Shim/Tong/Tomlinson method discloses wherein the driver (554, Fig. 5 of Shim) is configured to provide the assist torque to an ankle of the user (the walking assistance apparatus may include supports down to an ankle, see the penultimate sentence of [0057], and the second sentence of [0072] of Shim. Thus, assistance torque(s) from the driver would be transferred through the whole leg, including the ankle). 
Regarding claim 12, the modified Shim/Tong/Tomlinson method discloses a non-transitory computer-readable recording medium storing instructions (see paragraph [0065] and lines 3-14 of [0066] of Shim, the memory may include program instructions to perform the method steps) that, when executed by a processor (processor 553, Fig. 5 of Shim), cause the processor to perform the method of claim 1 (see lines 3-14 of [0066] of Shim, the processor uses instructions to carry out the method). 
Regarding claim 13, Shim discloses a walking assistance device (walking assistance apparatus 550 and additional device 510, Fig. 5), comprising: a memory configured to store a program to assist a user with walking (see paragraph [0065] and lines 3-14 of [0066], the memory may include program instructions to perform the method steps of Fig. 12); and a processor (processor 553, Fig. 5) configured to execute the program (as per Fig. 12) to, receive, from at least one pressure sensor (pressure sensors 511, Fig. 5; analogous to the pressure sensors 231, 232, Fig. 2B; or 841-844, Fig. 8B), a pressure value indicating an amount of pressure applied to a sole (see lines 1-6 of [0100]) of the user; receive, from an acceleration sensor (sensor 522, which may be an inertial measurement unit (IMU) sensor 130 that measures acceleration information, see the first sentence of [0105] and see all of [0061]), acceleration information associated with a movement of the user (X-axis, Y-axis, and Z-axis accelerations are sensed, including motion of the hip joint, see all of [0061] and lines 6-9 of [0082]), determine whether the user is in a walking state based on the acceleration information (motion of the user walking in X-axis, Y-axis, and Z-axis, is determined from acceleration data, as well as a landing point of a foot that is detected based on acceleration measurements by the IMU sensor 130, see all of [0061]. If the user is moving, as sensed by acceleration data, this is a walking state); analyze whether a gait phase of the user is in a swing phase based on the pressure value (estimate gait motion of user based on pressure data, 1220, Fig. 12; the pressure value is considered during swing phase as seen in Figs. 6-7; see also [0111]-[0114]); determine an assist torque corresponding to the gait phase (control drive of walking assistance apparatus based on gait motion 1240, Fig. 12; see also the assist force control signals 661, 662, 761, 762, Figs. 6-7), and control a driver (driver 554, Fig. 5) to output the assist torque (see lines 1-4 of [0164]). 
Shim is silent regarding the acceleration information indicating that a magnitude of acceleration is greater than an acceleration threshold, determining the walking state without considering the pressure value, and the pressure value is only considered in analyzing the gait phase of the user in response to determining that the user is in the walking state based on the magnitude of acceleration being greater than the acceleration threshold. 
Tong teaches a related walking assistance device (Fig. 1) that includes an acceleration sensor to detect acceleration information (motion sensors such as 34, Fig. 1, which may include an accelerometer, see the first two sentences of [0041]). The device determines that the user is in a walking state (see lines 1-4 of [0044]) in response to a magnitude of acceleration being greater than an acceleration threshold (see lines 10-13 of [0045] and see “Acceleration > Threshold?” in Fig. 10), and the device determines the user is in a stand state (starting position, see Fig. 10) in response to the acceleration value being less than or equal to the acceleration threshold (see Fig. 10, if the acceleration is not greater than the threshold, then this is an indication the user is in a starting position, which is a state where the user is standing and not accelerating sufficiently to be considered in a walking state).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the acceleration information in the Shim device to be compared to a threshold value as taught by Tong in order to determine whether a user is in a walking state or merely standing. This would help the device determine when to provide assistance, during the walking state.
The modified Shim/Tong device thus has an acceleration sensor (acceleration/IMU sensors of Shim as modified by acceleration sensor 34, Fig. 1 of Tong) configured to determine whether the user is in a walking state (such as the intention for each new gait cycle, and thus when a new swing phase is triggered, see lines 1-4 of [0044] and lines 10-13 of [0045] of Tong), and the modified device determines a gait phase of the user based on pressure value (estimate gait motion of user based on pressure data, 1220, Fig. 12; see also [0111]-[0114] of Shim). The modified device does not specifically state determining the walking state without considering the pressure value and the pressure value is only considered in analyzing the gait phase of the user in response to determining that the user is in the walking state based on the magnitude of acceleration being greater than the acceleration threshold.
Tomlinson teaches a related gait assistance device (Fig. 1; see the first sentence of [0011]) with a wearable sensing unit (sensing module 44, Fig. 3, includes an accelerometer to measure acceleration/deceleration, see the first sentence of [0034]). Tomlinson discloses a standby mode to avoid unnecessarily using power when the patient is not walking (“using power is unnecessarily is preferably avoided …when the patient is not walking, it is desirable that the device 10 is turned into the OFF state … low power mode, wherein some or all of the sensors are powered off” see lines 1-14 of [0067]). In standby mode, Tomlinson uses the acceleration sensors that remain on to determine when conditions for the standby state are no longer present and thus full power should resume (see lines 14-19 of [0067]). This determination of when the standby state is no longer present (i.e., when the patient has started walking) is based on comparing a measured acceleration to a threshold acceleration, such as from a foot impact (see lines 20-27 of [0067]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Shim/Tong to enter a standby mode in which only the acceleration sensors that are responsible for detecting a foot impact are turned on until it is determined that the patient is no longer stationary, as generally taught by Tomlinson because this will avoid unnecessarily using power when the patient is not walking (see lines 1-14 of [0067] of Tomlinson). When making this modification, one of ordinary skill in the exoskeleton and walking assistance art would recognize that the Shim/Tong/Tomlinson pressure sensors would desirably be turned off during the standby mode because the Shim/Tong/Tomlinson device is able to detect when the patient starts walking just based on comparing acceleration to a threshold (see lines 20-27 of [0067] of Tomlinson, and see similarly, Fig. 10 of Tong which shows that if the acceleration is not greater than the threshold, then this is an indication the user is in a starting position as opposed to a walking state). Thus, in the modified device, the pressure sensors are turned off due to the standby mode until the acceleration sensors determine the user is in a walking state and as such, the determination of the walking state is made without considering the pressure value.
Regarding claim 14, the modified Shim/Tong/Tomlinson device discloses wherein the processor is configured to determine the gait phase by, determining whether a foot of the user is in contact with a ground (see “heel landing” see 622, 623, Fig. 6; 721, 722, Fig. 7; and the first sentence of [0123] of Shim) based on the pressure value (see the last sentence of [0123], and see 1240, Fig. 12 of Shim), and determining the gait phase based on whether the foot of the user is in contact with the ground (1220, Fig. 12; see also the first sentence of [0123], the first sentence of [0124], and see para. [0111]-[0114] of Shim). 
Regarding claim 17, the modified Shim/Tong/Tomlinson device discloses wherein the processor (553) is configured to determine whether the foot of the user is in contact with the ground by, receiving, from the at least one pressure sensor (such as pressure sensors 231, 232, Fig. 2B, or 841-844, Fig. 8B of Shim), a first pressure value (such as the pressure value associated with line 631 at a time such as 623, Fig. 6 of Shim) indicating the amount of pressure applied to the sole of the user (see lines 4-6 of [0118] of Shim) at a first time (at time 623, Fig. 6 of Shim); receiving, from the at least one pressure sensor (231, 232, Fig. 2B; 841-844, Fig. 8B of Shim), a second pressure value (such as the pressure value associated with line 632 at a time such as 622, Fig. 6 of Shim) indicating the amount of pressure applied to the sole of the user (see lines 6-8 of [0118] of Shim) at a second time (at time 622, Fig. 6 of Shim), the second time being different from the first time (time 622 is different than time 623, see Fig. 6 of Shim); and determining whether the foot of the user is in contact with the ground based on the first pressure value and the second pressure value (see the first sentence of [0123] and [0124] and Fig. 6 of Shim. The first pressure value and second pressure value are used to determine the “heel landing” time). 
Regarding claim 19, the modified Shim/Tong/Tomlinson device discloses wherein the processor (553) is configured to determine whether the user is in the walking state by determining the magnitude of acceleration of the user based on the acceleration information (see lines 10-13 of [0045] and see “Acceleration > Threshold?” in Fig. 10 of Tong. A magnitude is determined because it is compared to a threshold value); determining that the user is in the walking state in response to the magnitude of acceleration being greater than the acceleration threshold (see lines 10-13 of [0045] and see “Acceleration > Threshold?” in Fig. 10 of Tong); and determining that the user is in a stand state (starting position, see Fig. 10 of Tong) in response to the acceleration value being less than or equal to the acceleration threshold (see Fig. 10 of Tong, if the acceleration is not greater than the threshold, then this is an indication the user is in a starting position, which is a state where the user is standing and not accelerating sufficiently to be considered in a walking state. See also lines 20-27 of [0067] of Tomlinson, if the acceleration magnitude(s) in the modified device do not reach certain thresholds, then it is determined the patient is stationary as opposed to in a walking state).
The modified Shim/Tong/Tomlinson device does not specifically state that the magnitude of acceleration is calculated.
However, calculating an acceleration magnitude from acceleration data is well known and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the acceleration information of Shim/Tong/Tomlinson to include a calculation of a magnitude of acceleration, since it has been held that where the general conditions of a claim are disclosed in the prior art (using acceleration information to compare to an acceleration threshold), discovering the optimum or workable ranges (comparing a calculated magnitude of the acceleration) involves only routine skill in the art.  MPEP 2144.05.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (2016/0184985) in view of Tong et al. (2016/0331560) and Tomlinson et al. (2012/0259255) as applied to claims 2 and 14 above, and further in view of Lee et al. (2016/0310342).
Regarding claim 3, the modified Shim/Tong/Tomlinson method discloses determining whether the foot of the user is in contact with the ground based on the pressure value (see the first sentence of [0123] and [0124] and Fig. 6 of Shim. The first pressure value and second pressure value are used to determine the “heel landing” time). Furthermore, Shim discloses determining whether the foot of the user is in contact with the ground based on the pressure value (see the first sentences of [0123] and [0124] and Fig. 6) throughout the walking process, and thus would also make this measurement “in response to” a change of contact state not occurring.
Shim/Tong/Tomlinson is silent regarding determining whether a change of a contact state occurs within a pre-set time period in the past from the present time; maintaining a current contact state in response to the change of the contact state occurring within the pre-set time period. 
Lee teaches a related walking assistance method (see the last three lines of [0028]) that also detects pressures in the sole of a foot during walking (pressure sensors S1-S5, Fig. 3; see S10, Fig. 4). Lee determines whether a change of a contact state (change in gait, estimated based upon changes in sensed pressure) occurs within a pre-set time period (the state of each pressure sensor S1-S5 is monitored for changes during time period “DTime” see lines 1-5 of [0062] and Equation 1) in the past from the present time (whenever Equation 1 is calculated, it will be using DTime from a sensor measurement period in the past). The current contact state (gait phase) is maintained (set) in response to a change of contact state occurring within the pre-set time period (see lines 1-4 of [0056], lines 1-6 of [0061], and equation 1, the walking velocity and step length are estimated from the changes in contact of the pressure sensors S1-S5 during sensor measurement period DTime). The walking assistance driver is controlled based on this gait phase estimation (see lines 1-3 of [0063]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shim/Tong/Tomlinson to determine whether a change of a contact state occurs within a time period and maintain a current contact state in response to the change of the contact state occurring within the time period as taught by Lee because detecting changes in the pressure over time will allow the walking velocity and step length to be estimated, and this estimation can be used to better inform the current gait phase the user is performing.
Regarding claim 15, the modified Shim/Tong/Tomlinson device discloses the processor (553) is configured to determine whether the foot of the user is in contact with the ground based on the pressure value (see the first sentence of [0123] and [0124] and Fig. 6 of Shim. The first pressure value and second pressure value are used to determine the “heel landing” time). Furthermore, Shim discloses determining whether the foot of the user is in contact with the ground based on the pressure value (see the first sentences of [0123] and [0124] and Fig. 6 of Shim) throughout the walking process, and thus would also make this measurement “in response to” a change of contact state not occurring.
Shim/Tong/Tomlinson is silent regarding determining whether a change of a contact state occurs within a pre-set time period in the past from the present time; maintaining a current contact state in response to the change of the contact state occurring within the pre-set time period. 
Lee teaches a related walking assistance method (see the last three lines of [0028]) that also detects pressures in the sole of a foot during walking (pressure sensors S1-S5, Fig. 3; see S10, Fig. 4). Lee determines whether a change of a contact state (change in gait, estimated based upon changes in sensed pressure) occurs within a pre-set time period (the state of each pressure sensor S1-S5 is monitored for changes during time period “DTime” see lines 1-5 of [0062] and Equation 1) in the past from the present time (whenever Equation 1 is calculated, it will be using DTime from a sensor measurement period in the past). The current contact state (gait phase) is maintained (set) in response to a change of contact state occurring within the pre-set time period (see lines 1-4 of [0056], lines 1-6 of [0061], and equation 1, the walking velocity and step length are estimated from the changes in contact of the pressure sensors S1-S5 during sensor measurement period DTime). The walking assistance driver is controlled based on this gait phase estimation (see lines 1-3 of [0063]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and pressure sensor(s) of Shim/Tong/Tomlinson to determine whether a change of a contact state occurs within a time period and maintain a current contact state in response to the change of the contact state occurring within the time period as taught by Lee because detecting changes in the pressure over time will allow the walking velocity and step length to be estimated, and this estimation can be used to better inform the current gait phase the user is performing.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (2016/0184985) in view of Tong et al. (2016/0331560) and Tomlinson et al. (2012/0259255) as applied to claims 2 and 14 above, and further in view of Nedelkovski (“What is a Schmitt Trigger | How It Works.” How To Mechatronics. 2015).
Regarding claim 4, the modified Shim/Tong/Tomlinson method discloses determining whether the foot of the user is in contact with the ground based on the pressure value (see the first sentence of [0123] and [0124] and Fig. 6 of Shim. The first pressure value and second pressure value are used to determine the “heel landing” time). Shim appears to obtain a square-wave signal from the pressure sensors (see 631, 632, Figs. 6-7 of Shim), but does not specifically state how this signal is acquired and thus is silent regarding using a Schmitt trigger threshold. However, a Schmitt trigger is a well-known comparator circuit often used to convert analog input to a digital output.
For example, Nedelkovski teaches using a Schmitt trigger threshold in mechatronics in order to avoid errors from noisy input signals in order to get square wave signals (see the first sentence of the “Overview”). The Schmitt Trigger can utilize one or more thresholds to filter a noisy signal (see the graphs at the end of the “Overview”). Thus, the Schmitt Trigger can convert noisy square waves, sine waves, or slow edges inputs into clean square waves (see the last sentence of the “Overview”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one pressure sensor of Shim/Tong/Tomlinson to have the sensor signal converted into a clean square wave as taught by Nedelkovski because this is a combination of prior art elements according to known techniques (Schmitt Trigger is a known comparator circuit) to provide an expected result of producing a clean square wave once the sensed value(s) reach a threshold. Thus, any additional noise the sensed signal may have will be removed at a threshold value, thereby avoiding errors due to noisy input signals.
Regarding claim 16, the modified Shim/Tong/Tomlinson device discloses determining whether the foot of the user is in contact with the ground based on the pressure value (see the first sentence of [0123] and [0124] and Fig. 6 of Shim. The first pressure value and second pressure value are used to determine the “heel landing” time). Shim appears to obtain a square-wave signal from the pressure sensors (see 631, 632, Figs. 6-7 of Shim), but does not specifically state how this signal is acquired and thus is silent regarding using a Schmitt trigger threshold. However, a Schmitt trigger is a well-known comparator circuit often used to convert analog input to a digital output.
For example, Nedelkovski teaches using a Schmitt trigger threshold in mechatronics in order to avoid errors from noisy input signals in order to get square wave signals (see the first sentence of the “Overview”). The Schmitt Trigger can utilize one or more thresholds to filter a noisy signal (see the graphs at the end of the “Overview”). Thus, the Schmitt Trigger can convert noisy square waves, sine waves, or slow edges inputs into clean square waves (see the last sentence of the “Overview”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one pressure sensor of Shim/Tong/Tomlinson to have the sensor signal converted into a clean square wave as taught by Nedelkovski because this is a combination of prior art elements according to known techniques (Schmitt Trigger is a known comparator circuit) to provide an expected result of producing a clean square wave once the sensed value(s) reach a threshold. Thus, any additional noise the sensed signal may have will be removed at a threshold value, thereby avoiding errors due to noisy input signals.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (2016/0184985) in view of Tong et al. (2016/0331560) and Tomlinson et al. (2012/0259255) as applied to claim 1 above, and further in view of Sankai (2006/0211956).
Regarding claim 9, the modified Shim/Tong/Tomlinson method discloses determining a target gait (see lines 1-4 of [0164] of Shim) that would necessarily correspond to gait information (“gait information” is a broad phrase, as any information related to a user walking would be considered gait information), but does not specifically state determining a target gait phase corresponding to gait information among preset gait phases. 
Sankai teaches a related walking assistance device (Fig. 2) that includes a physical quantity sensor (13, Fig. 9; such as rotation angle and angular velocity of each joint, walking speed, acceleration, movement of center of gravity, see lines 12-16 of [0126]) in order to determine an intended gait phase among preset gait phases (the detected physical quantities are compared to a database with preset walking gait phases such as A1, A2, A3, A4, see Figs. 10-11 and para. [0129]-[0130]). Once a gait phase is identified, an assistance torque ‘(power assist rate, ST611-ST612, Fig. 12) is provided to obtain a target gait phase corresponding to the gait information among preset gait phases (see lines 4-12 of [0136]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shim/Tong/Tomlinson to include a physical quantity sensor that has its values compared to a database including target gait phases corresponding to gait information among preset gait phases as taught by Sankai so that a particular walking phase can be identified, and the appropriate amount of assistance torque can subsequently be provided.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (2016/0184985) in view of Tong et al. (2016/0331560) and Tomlinson et al. (2012/0259255) as applied to claim 1 above, and further in view of Almesfer et al. (2012/0172770).
Regarding claim 11, the modified Shim/Tong/Tomlinson method is silent regarding wherein the controlling of the driver comprises: calculating a desired length of a support frame corresponding to the assist torque; and controlling the driver to adjust an actual length of the support frame to the desired length. 
Almesfer teaches a related walking assistance device (Fig. 4) in which the controlling of the driver (actuator(s) such as hip actuator 16, knee actuator 13, foot actuator 19, Fig. 1) comprises calculating a desired length of a support frame (using inverse kinematics to determine a desired position of each joint affecting a position of the foot joint, see lines 13-17 of [0022]) corresponding to an assist torque (the actuation of each actuator corresponds to an assist torque because it provides an assisting torque to a joint of the body), and controlling the drive to adjust the actual length of the support frame to the desired length (see the last give lines of [0022]). This allows each joint to achieve a particular desired angle, and can be especially helpful for the ankle to accommodate changes in sloped terrain (see lines 1-8 of [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the walking assistance device of Shim/Tong/Tomlinson to include a frame that has actuators at each of the hip, knee, and ankle joints, and each actuator is controlled by calculating a desired actuator length and then controlling the drive to adjust the actual length as taught by Almesfer because this allows each joint to achieve a particular desired angle, and can be especially helpful for the ankle to accommodate changes in sloped terrain (see lines 1-8 of [0022]).
Response to Arguments
Applicant's arguments filed June 2, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that Asano and Tong, alone or in combination, fail to disclose or fairly suggest the features in amended claim 1 (see the first two paragraphs of page 10 of the Remarks), this argument has been considered, but it is moot because Asano is no longer relied upon, and instead claim 1 is now rejected under Shim, Tong, and Tomlinson et al. (2012/0259255). Based upon the teachings of Tomlinson, the modified device will have the pressure sensors turned off while the device is in a standby mode, until the acceleration sensor(s) determine that the patient is in a walking state.
Regarding the argument that the Applicants have amended claim 1 to recite “analyzing whether a gait phase of the user is in a swing phase based on the pressure value such that the pressure value is only considered in analyzing the gait phase of the user in response to determining that the user is in the walking state based on the magnitude of acceleration being greater than the acceleration threshold” and that such amendment is supported by Figs. 6-7 and paragraphs [0093] to [0106] (see all of page 12 of the Remarks, through page 14 of the Remarks), this argument is partially persuasive, but the amendment has introduced another issue of new matter with the phrase “without considering the pressure value.” MPEP 2173.05(i) states “Any negative limitation or exclusionary proviso must have basis in the original disclosure … [and] the mere absence of a positive recitation is not basis for an exclusion.” Steps 722 and 724 in Fig. 7 of Applicant’s disclosure do not specify that no pressure values are considered. 
Regarding the argument that Tong and Asano disclose the same thing, and Asano does not disclose only analyzing the pressure value when acceleration is sufficiently high (see page 15 of the Remarks through page 16 of the Remarks), this argument has been considered, but it is moot because Asano is no longer relied upon in the current rejection(s). 
Regarding the argument that amended claim 13 should be allowable for at least the same reasons set forth regarding claim 1 (see the last paragraph of page 16 of the Remarks, through page 17 of the Remarks), this argument is not persuasive because amended claims 1 and 13 are rejected as being unpatentable over Shim et al. (2016/0184985) in view of Tong et al. (2016/0331560) and Tomlinson et al. (2012/0259255).
Regarding the argument that the remaining references suffer from the same deficiencies as Shim with regard to claims 1 and 13, and thus the claims are allowable (see page 18 of the Remarks), this argument is not persuasive because amended claims 1 and 13 are rejected as being unpatentable over Shim et al. (2016/0184985) in view of Tong et al. (2016/0331560) and Tomlinson et al. (2012/0259255).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rizzo et al. (WO 2013/067539 A1) discloses a related wearable IMU/acceleration sensor that detects when the user is engaged in walking by comparing a measured acceleration to a threshold, and if the acceleration is below the threshold then the processor concludes that the user is not walking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785           

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785